Citation Nr: 1617225	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  08-36 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office in Newington, Connecticut


THE ISSUES

1.  Entitlement to service connection for psychiatric disability, other than posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for coronary artery disease, to include as due to exposure to herbicides.

3.  Whether the severance of service connection for diabetes mellitus was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1972.  

This case is before the Board of Veterans' Appeals (Board) on appeal from July 2005, July 2009, and August 2012 rating decisions of the Hartford Regional Office (RO) of the Department of Veterans Affairs (VA), in Newington, Connecticut.  

The Veteran testified in hearings before Decision Review Officers (DROs) at the RO in September 2009, July 2010, and June 2012.  Transcripts of the proceedings are of record.

When this case was before the Board in January 1013, it was decided in part and remanded in part.  While the case was in remand status, the issues of entitlement to service connection for right knee disability and PTSD were resolved by a July 2013 Decision Review Officer decision granting the benefits sought.

The issue of entitlement to service connection for coronary artery disease is addressed in the remand that follows the below ORDER.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System.  


FINDINGS OF FACT

1.  An acquired psychiatric disorder other than PTSD has not been present during the pendency of the claim.

2.  In a June 2011 rating decision, the RO granted service connection for diabetes mellitus associated with herbicide exposure. 
 
3.  In an August 2012 rating decision, the RO severed service connection, effective October 31, 2012, for diabetes mellitus. 
 
4.  The evidence does not show that the grant of service connection for diabetes mellitus was clearly and unmistakably erroneous.


CONCLUSIONS OF LAW

1.  The criteria for service connection for psychiatric disability other than PTSD are not met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

2.  The criteria for severing service connection for diabetes mellitus have not been met.  38 C.F.R. § 3.105 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Severance of Service Connection for Diabetes Mellitus

Once service connection has been granted, it will be severed only where evidence establishes that the grant of service connection was clearly and unmistakably erroneous (CUE) (the burden of proof being on the Government).  See 38 C.F.R. § 3.105(d) (2015); see also Stallworth v. Nicholson, 20 Vet. App. 482 (2006); Daniels v. Gober, 10 Vet. App. 474 (1997).

The Board notes that CUE is a very specific and rare kind of error, the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Generally, the correct facts, as they were known at the time, were not before the RO, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) (citing Russell v. Principi, 3 Vet. App. 310, 313 (1992)).  The error must be undebatable and of the sort that, had it not been made, would have manifestly changed the outcome at the time it was made.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell, 3 Vet. App. at 313-14.

When VA seeks to sever service connection, the provisions of 38 C.F.R. § 3.105(d) impose the same burden of proof that is placed on a claimant who, pursuant to 38 C.F.R. § 3.105(a), seeks to have an unfavorable decision overturned, except that in making the determination of whether severance of service connection is proper, the review of the record is not limited to evidence that was before the RO at the time the original adjudication was made.  See 38 C.F.R. § 3.105(d); Baughmann v. Derwinski, 1 Vet. App. 563, 566 (1991).

In a June 2011 rating decision, the RO granted service connection for diabetes mellitus based on evidence that the Veteran had a diagnosis of diabetes mellitus and that he was exposed to herbicides while aboard the U.S.S. Charles P. Cecil in the waters of Da Nang Harbor.  Specifically, evidence of herbicide exposure included deck logs establishing that the vessel was operating in the waters off the Republic of Vietnam and that it entered Da Nang Harbor in May 1972, as well as a Board decision finding that the harbor was an inland waterway.  

Evidence added to the record subsequent to the June 2011 rating decision includes June 2012 DRO hearing testimony and "The Da Nang Harbor Report."  The Veteran testified in June 2012 that he consumed and bathed in contaminated water that was distilled from the salt water in the harbor.  Further, the Veteran contended that herbicide exposure should be presumed because Da Nang Harbor was contaminated by herbicides today, and that the report supported that barrels of herbicides were dumped into the harbor during Operation Ranch Hand.  An environmental scientist associated with the report opined that it was "within the realm of possibility" that herbicides from Ranch Hand drained into the Da Nang Harbor, that the topography of the region made it "more likely than not that dioxin from Agent Orange ultimately found its way into the Harbor during years of the conflict," and that personnel anchored at the harbor could have been exposed to herbicides through ingestion, absorption, or inhalation.  

Because the record remains open for the severance issue, the Veteran's June 2012 testimony and "The Da Nang Harbor Report," discussed above, must be considered.  The Veteran's statements and the environmental scientist's opinion support a finding that the Veteran could have been exposed to herbicides in active service.  While the evidence does not definitively provide an opinion that links the Veteran's individual service to herbicide exposure, it is never the less supportive of service connection for diabetes mellitus.  Therefore, the Board cannot conclude that the grant of service connection on the basis of such exposure was clearly and unmistakably erroneous.  Accordingly, restoration of service connection for diabetes mellitus is warranted.

Service Connection for Psychiatric Disability other than PTSD

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that VA sent the Veteran all required notice in April 2009, prior to the initial adjudication of the claim.

The record also reflects that service treatment records (STRs), service personnel records, available private treatment records, and post-service VA medical records have been obtained.  

In addition, the Veteran was afforded VA examinations in April 2011 and June 2013 to determine the nature and etiology of his claimed psychiatric disorder.  The most recent June 2013 report determined that the Veteran's sole psychiatric diagnosis is PTSD.  The Board finds that there has been substantial compliance with January 2013 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  Therefore, the Board is also satisfied that VA has complied with its duty to assist the Veteran.

Accordingly, the Board will address the merits of the Veteran's claim.

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that he has an acquired psychiatric disorder related to active service in the blue waters surrounding the Republic of Vietnam.  As noted above, the Veteran is service-connected for PTSD but the claim has been returned to the Board for a determination regarding whether the Veteran has a psychiatric disorder other than PTSD that is related to service.  As discussed below, the Board concludes that service connection is not warranted for an acquired psychiatric disorder other than PTSD because no other psychiatric disorder has been present during the period of the claim.  

The Veteran's service treatment records (STRs) are negative for evidence of any psychiatric disorder.  The Veteran's service personnel records indicate that he received a court martial after a period of unauthorized absence in August 1970, and was discharged based on unsuitability.

VA Medical Center treatment records note the Veteran was diagnosed with PTSD in July 2010.  The Veteran reported symptoms of angry outbursts, including multiple incidents of road rage, hypervigilance, irritability, an exaggerated startle response, and sleep impairment that worsened after he read deck logs in connection with filing a claim for service connection with VA.  An August 2010 VA treatment record indicates the Veteran had a positive alcohol screen.

In February 2011, the Veteran's wife reported the Veteran had a temper, was quick to anger, had no patience, and would not cry.

In an April 2011 VA examination report, the examiner diagnosed intermittent explosive disorder and alcohol dependence, rule out alcohol abuse for symptoms of alcohol consumption that has resulted in legal consequences, sleep impairment, and difficulty with anger control with angry outbursts.  The examiner opined that the Veteran did not meet the criteria for a diagnosis of PTSD under the DSM-IV due to minimal, sub-clinical symptoms of re-experiencing traumatic experiences in active service and no significant symptoms of avoidance.  The examiner found the diagnosis of intermittent explosive disorder was more appropriate because the Veteran described ongoing anger and frustration related to how the Vietnam War was executed, rather than his individual experiences, that he had long-standing issues with anger, his difficulty with authority pre-dated military service, and because the Veteran described an ongoing lack of control over his anger and hostile impulses.  The examiner did note that it was possible that the Veteran's naval service exacerbated the underlying proclivities toward impaired anger control.  Finally, the examiner opined that the Veteran's long history of excessive alcohol use may mask or reduce any underlying symptoms of psychiatric distress.  The examiner noted that the Veteran was decreasing his alcohol use and that a re-examination may be in order for PTSD after a sustained period of abstinence from alcohol.   

In a June 2013 VA examination report, the examiner diagnosed PTSD and opined that the Veteran had no other mental disorder diagnoses.  The examiner reviewed the Veteran's claims file and found the Veteran met the criteria for PTSD related to reports of participating in firefights off of the coast of Vietnam and indicated that PTSD resulted in persistent symptoms of increased arousal, to include irritability and outbursts of anger.  The examiner noted that although the Veteran's medical record reported a history of alcohol abuse, the Veteran denied a history of impairment related to alcohol use and currently reported drinking a few glasses of wine daily with no negative consequences.  The examiner further noted the Veteran's diagnosis of intermittent explosive disorder and opined that although there was evidence that the Veteran's anger affected his behavior prior to military service, there was insufficient evidence to establish a psychiatric condition prior to service.  Therefore, the examiner found it more likely than not that the Veteran's anger and irritability were part of his PTSD.

After careful review of the record, the Board finds that service connection is not warranted for an acquired psychiatric disorder other than PTSD because no such disorder has been present during the period of the claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The Board finds that the June 2013 VA examiner's opinion that the Veteran's anger and irritability are symptoms of PTSD and not a separate psychiatric disorder to be highly probative.  The opinion was rendered after the examination of the Veteran and the review of the Veteran's pertinent history and the examiner properly supported the opinion.  In addition, the April 2011 VA examiner that diagnosed intermittent explosive disorder acknowledged that the Veteran's alcohol use may be masking his psychiatric symptoms that resulted in sub-clinical PTSD symptoms and the alternative diagnosis.  Therefore, the Board has found the examination reports to be highly probative evidence against the claim.

Accordingly, this claim must be denied.  In reaching this decision the Board has considered the benefit of the doubt doctrine but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

Service connection for psychiatric disability other than PTSD is denied.

The Board having determined that severance of service connection for diabetes mellitus was improper, restoration of service connection is granted from the effective date of severance.



REMAND

The evidence of record confirms that the Veteran has coronary artery disease.  Although he was afforded a VA examination to confirm or rule out the presence of coronary artery disease, no medical opinion addressing whether his coronary artery disease is etiologically related to his service-connected diabetes mellitus has been obtained.  This should be done before the Board decides this claim.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.

2.  Then, all pertinent evidence of record must be made available to and reviewed by a physician with sufficient expertise to determine the etiology of the Veteran's coronary artery disease.  

The physician should be requested to provide an opinion as to whether there is a 50 percent or better probability that the Veteran's coronary artery disease is etiologically related to his service-connected type II, diabetes mellitus, to include whether the coronary artery disease was permanently worsened by the diabetes.  If the physician believes that there is a 50 percent or better probability that the coronary artery disease was permanently worsened by the diabetes, the physician should attempt to determine the baseline of the disability before aggravation.

The rationale for all opinions expressed must also be provided.  The rationale for the opinion must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


      (CONTINUED ON NEXT PAGE)





This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West 2014).



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


